DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
It was noted in the Non-Final Office Action mailed on 10/28/2021 that objections regarding the drawings were so many that the Examiner encouraged the Applicant to review the specification and the drawings to ensure that in addition to the objections indicated by the Examiner that all inconsistencies, errors, and omissions are resolved. Although the Applicant has resolved the objections indicated by the Examiner, some of the same objections remain along with new objections which have been objected to below.
Claims 34-39 are listed as (withdrawn) however none of the claim text has been presented as required by MPEP 714(II) MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121 section C. If the Applicant intended to cancel the claims, (withdrawn) should be changed to (canceled). If not, the claim text must be presented with the identifier (withdrawn).
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page15-16 regarding the 35 USC 112(b) rejection of claim 19 that the claim, “means that the size and height of the top most wind power conversion device is more than the size and height of the remaining wind power conversion devices of the 
The Examiner respectfully disagrees because this is not reflected or supported in the specification or the figures. None of the figures display a multistory wind mill which includes the top most wind mill is larger than the lower most wind mills. The figures show all wind mills are the same size.
Applicant argues on pages 18-19 of the remarks regarding independent claim 17, “that the cited reference Ishimine either alone or in combination, fails to disclose, teach, or suggest all the limitations of amended independent claim 17. For example, the Ishimine fails to disclose, teach, or suggest "one or more horizontal axis-based multistory wind mills (A1-An) comprises one or more pillars and a plurality of wind power conversion devices" as required by the amended independent claim 17. In addition, the Ishimine fails to disclose, teach, or suggest "each of the plurality of wind power conversion devices comprises a horizontal axis-based cylindrical rotor and are mounted on the one or more pillars and the vertical shaft in a hierarchy using a geared freewheel" as required by the amended independent claim 17.” Applicant further argues that, “the orientation of the blades of the wind turbine (1) as disclosed by Ishimine is completely different from the orientation of the blades (2) of the cylindrical rotor (1) as disclosed in the claimed invention” and “Ishimine talks about the two wind turbines disposed in parallel and adjacent to each other hence not arranging the wind turbines in the vertical tiers. In fact, Ishimine is silent about "one or more horizontal axis-based multistory wind mills (A1- An) comprises one or more pillars and a plurality of wind power conversion devices" as required by the amended independent claim 17.” Last, the Applicant argues, “Ishimine talks 
The Examiner respectfully disagrees, because the cited reference Ishimine discloses the "one or more horizontal axis-based multistory wind mills (A1-An) comprises one or more pillars and a plurality of wind power conversion devices" as shown in figure 1, two horizontal axis-based multistory wind mills that each comprise wind power conversion devices located on pillars. It is well known in the art that wind mills/turbines are multiple stories in height in order to utilize the wind speeds at higher altitudes. It is also well known in the art that horizontal axis-based wind turbines comprise a horizontal axis-based rotor. Ishimine further discloses in figure one vertical shafts using geared freewheels.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, for example: 
“the orientation of the blades of the wind turbine (1) as disclosed by Ishimine is completely different from the orientation of the blades (2) of the cylindrical rotor (1) as disclosed in the claimed invention” 
“the two wind turbines disposed in parallel and adjacent to each other hence not arranging the wind turbines in the vertical tiers”
“the two wind turbines disposed in parallel which are not arranged along the support column (2), whereas the power conversion devices as disclosed in the claimed invention are arranged in the vertical tiers along the pillars”
are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forward freewheel attachment” and “reverse freewheel attachment” of claims 17 and 33 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because the reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because the numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "2300a" and "2300b" have both been used to designate “first generator”
Reference characters "2301a" and "2301b" have been used to designate “gear box”
Reference characters "2302a" and "2302b" have been used to designate “bevel gear”
Reference characters "2303a" and "2303b" have been used to designate “bevel gear”
Reference characters "2305a" and "2305b" have been used to designate “vertical rotor shaft”
Reference characters "1a" and "1b" have been used to designate “vertical axis-based cylindrical rotor”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “1” has been used to designate both “tower” and “rotor”
Reference character “A1-An” has been used to designate both “horizontal axis-based multistory wind mills” and “first vertical axis-based multistory wind mill
Reference character “2200” has been used to designate “common shaft” and “horizontal main shaft”
Reference character “3102” has been used to designate “pole” and “vertical rotor shaft”
Reference character “3101” has been used to designate “track” and “moveable channel”
Reference character “3101a” has been used to designate “second scrolling track” and “upper geared channel”
Reference character “3101b” has been used to designate “scrolling track” and “lower geared channel”
Reference character “3108” has been used to designate “cover” and “curtain”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: B1-Bn, 14, 300a-300n, 300b, 2100.1a-2100.na, 2100.1b-2100.nb, 2305b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204, 301, 1100, 2100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 2, 4a-4c, 5, 6a, 6b, 7a, 7b, 8a, 8b, 9, 10, 11b, 11c are too small, blurry, and have too small of reference characters. See 37 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(k) because the scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format.  


The drawings are objected to as failing to comply with 37 CFR 1.84(l) because all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0044, 0054, “geared freewheel (203)” should be changed to “geared freewheel (202)”  
Paragraph 0053, “geared-flywheels (202)” should be changed to “geared freewheels (202)”
Paragraph 0055, “opened rotor the (1) turn” should be changed to “opened rotor (1) the turn”
Paragraph 0066, “FIG. 8a and FIG. 8b (1 to n)” is unclear what reference characters “(1 to n)” are referencing.
Appropriate correction is required.
Claim Objections
Claims 17, 21, 22, 23, 29, 30, 32, 33, and 34-39 objected to because of the following informalities:  
Claims 17, 33, “using the gear (203) and the geared freewheel (203)” should be changed to “using the gear (203) on the vertical shaft and the geared freewheel (202)”
Claims 17, 33, “rotates the generator (300) through the gear (302 or 303) to generate power” should be changed to “rotates the generator (300) through the gear (302) with the forward freewheel attachment or the gear (303) with the reverse freewheel attachment to generate power”
Claim 21, “comprises a vertical axis-based cylindrical rotor… comprises a vertical axis-based cylindrical rotor…rotates the vertical axis-based cylindrical rotor” should be changed to “comprises a first vertical axis-based cylindrical rotor… comprises a second vertical axis-based cylindrical rotor…rotates the first and second vertical axis-based cylindrical rotor”
Claims 22, 30, “the vertical axis-based cylindrical rotor” should be changed to “the first vertical axis-based cylindrical rotor” (3 instances each)
Claim 23, “the vertical axis-based cylindrical rotor” should be changed to “the second vertical axis-based cylindrical rotor” (3 instances)
Claim 29, “a vertical axis-based cylindrical rotor” “the vertical axis-based cylindrical rotor” and “the bevel gear” should be changed to “a first vertical axis-based cylindrical rotor” “the first vertical axis-based cylindrical rotor” (2 instances) and “the at least one bevel gear” (2 instances)
Claim 32, “a vertical axis-based cylindrical rotor” “the vertical axis-based cylindrical rotor” and “the bevel gear” should be changed to “a second vertical second vertical axis-based cylindrical rotor” (2 instances) and “the at least one bevel gear” (2 instances)
Claims 34-39 are listed as (withdrawn) however none of the claim text has been presented as required by MPEP 714(II) MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121 section C. If the Applicant intended to cancel the claims (withdrawn) should be changed to (canceled). If not, the claim text must be presented with the identifier (withdrawn).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recitation “wherein at least one of a size and a height of a wind power conversion device from the plurality of wind power conversion devices mounted at a top story of the one or more horizontal axis-based multistory wind mills more than at least one of a size and/or a height of the remaining wind power conversion devices from the plurality of wind 
Applicant attempts to clarify the claim in the remarks on page 15-16 stating the claim, “means that the size and height of the top most wind power conversion device is more than the size and height of the remaining wind power conversion devices of the multistory wind mills. Hence, the larger size and height of the top most wind power conversion device enable to increase the power generation.”  However, this is not reflected or supported in the specification or the figures.
For examining purposes the Examiner is interpreting there are wind power conversion devices mounted on a top story and a lower story of the horizontal axis-based wind mill.
Claim 27, recitation “a vertical rotor cover, wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the second vertical axis-based cylindrical rotor from the second vertical rotor shaft” is unclear how the rotor cover is partially enclosing the vertical axis-based cylindrical rotor from the vertical rotor shaft. Referring to the previous figures 1a-e, if rotated vertically, the rotor cover partially encloses the vertical axis-based cylindrical rotor and the vertical rotor shaft not from the vertical rotor shaft as claimed.
For examining purposes the Examiner is interpreting the rotor cover partially encloses the vertical axis-based cylindrical rotor and the vertical rotor shaft.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 20, 21, 24, 29, and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishimine (US 9,041,240).
Regarding claim 17, Ishimine discloses a multistory power generation system comprising: 
a vertical shaft (7a of Figures)
a generator (see Figure 1) connected to the vertical shaft using a gear with forward freewheel attachment (10a of Figures) and a gear with a reverse freewheel attachment (11a of Figures): and 
one or more horizontal axis-based multistory wind mills comprises: 
one or more pillars (2 of Figures), and 
a plurality of wind power conversion devices each of which comprises a horizontal axis-based cylindrical rotor (1 of Figures) and are mounted on the one or more pillars and the vertical shaft in a hierarchy using a geared freewheel (see annotated figure below), 
wherein the geared freewheel is connected to the vertical shaft using a gear on the vertical shaft (see annotated figure below), 

wherein the rotation of the vertical shaft in turn rotates the generator through the gear (10a or 11a of Figures) to generate power (Col. 12:48-52).

    PNG
    media_image1.png
    1238
    685
    media_image1.png
    Greyscale

Regarding claim 20, Ishimine discloses wherein a desired number of the horizontal axis-based multistory wind mills are lined up covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of 
Regarding claim 21, Ishimine discloses a multistory power generation system comprising: 
a common shaft (7a of Figures); 
a generator (see Figure 1) comprising a gear box connected to at least one bevel gear (12 of Figures); 
at least one first vertical axis-based multistory wind mill comprising a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a first direction (Col. 10:37-39); 
at least one second vertical axis-based multistory wind mill comprising a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy in opposite to the plurality of wind power conversion devices of the at least one first vertical axis-based multi multistory wind mill and each of the wind power conversion devices comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the common shaft, wherein the vertical axis-based cylindrical rotor rotates in a second direction (Col. 10:37-39); 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
Regarding claim 24, Ishimine discloses wherein a desired number of the at least one first vertical axis-based multistory wind mill and the at least one second vertical axis-based 
Regarding claim 29, Ishimine discloses a multistory power generation system comprising: 
a generator (see Figure 1) comprising a gear box connected to at least one bevel gear (12 of Figures); and 
a plurality of first vertical axis-based multistory wind mills each of which comprises: 
a first plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a first direction (Col. 10:37-39), 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
Regarding claim 31, Ishimine discloses wherein a desired number of the first vertical axis-based multistory wind mills are lined up covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of first vertical axis-based multistory wind mills is connected to the generator (see Figure 1) using a vertical rotor shaft (7a of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240), in view of Shi (US 2012/0051912) and Yoon (US 2012/0286519).
Regarding claim 18, Ishimine discloses wherein each of the wind power conversion devices comprises: 
a horizontal rotor shaft (1 of Figures; Col. 13:47-48) connected to the one or more pillars (2 of Figures), wherein the horizontal axis-based cylindrical rotor (1 of Figures) is mounted on the horizontal rotor shaft and comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a horizontal rotor cover connected to the one or more pillars using a bearing holder stand, wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the horizontal axis-based cylindrical rotor.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught 
Yoon discloses a horizontal rotor cover (200 of Figures) connected to the one or more pillars (100 of Figures) using a bearing holder stand (410, 420 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the horizontal axis-based cylindrical rotor.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind turbines of Ishimine to comprise a horizontal rotor cover to enclose the rotor, as taught by Yoon, to increase output and reduce noise [Yoon: Para. 0013].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240), in view of Taylor (US 2010/0034649).
Regarding claim 19, Ishimine discloses all of the elements of the current invention mentioned above, however does not disclose wherein at least one of a size and a height of a wind power conversion device from the plurality of wind power conversion devices mounted at a top story of the one or more horizontal axis-based multistory wind mills more than at least one of a size and/or a height of the remaining wind power conversion devices from the plurality of wind power conversion devices at a lower story of the one or more horizontal axis-based multistory wind mill, 
wherein at least one of the size and the height of the wind power conversion device at the top story to increase the power generation.
Taylor discloses wherein at least one of a size and a height of a wind power conversion device from the plurality of wind power conversion devices mounted at a top story of the one or more horizontal axis-based multistory wind mills more than at least one of a size and/or a height of the remaining wind power conversion devices from the plurality of wind power conversion devices at a lower story of the one or more horizontal axis-based multistory wind mill, 
wherein at least one of the size and the height of the wind power conversion device at the top story to increase the power generation (see ‘C’ on sheet 5 of the figures; see sheets 12, 20 of the figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind turbines of Ishimine mounted vertically, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].

Claims 22, 23, 26, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240), in view of Shi (US 2012/0051912) and Taylor (US 2010/0034649).
Regarding claim 22, Ishimine discloses wherein each of the first wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and

Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20 of the figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 23, Ishimine discloses wherein each of the second wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and

Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20 of the figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 26, Ishimine discloses wherein each of the first wind power conversion devices comprises: 
a first vertical rotor shaft (Col. 10:18-19) on which the first vertical axis-based cylindrical rotor is mounted, wherein the first vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and

Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 27, Ishimine discloses wherein each of the second wind power conversion devices comprises: 
a second vertical rotor shaft (Col. 10:18-19) on which the second vertical axis-based cylindrical rotor is mounted, wherein the second vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and

Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the second vertical axis-based cylindrical rotor from the second vertical rotor shaft (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 30, Ishimine discloses wherein each of the first wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a rotor cover, wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a sloped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 32, Ishimine discloses all of the elements of the current invention as mentioned above, however does not disclose comprising at least one second vertical axis-based multistory wind mill comprises: 
a plurality of second wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and in opposite to the first wind power conversion devices and each of the second 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a second vertical axis-based multistory wind mill identical to the first vertical axis-based multistory wind mill of Ishimine to increase efficiency since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 25, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240).
Regarding claim 25, Ishimine discloses a multistory power generation system comprising: 
at least one first vertical axis-based multistory wind mill comprising a first generator (see Figure 1) comprising a first gear box connected to at least one first bevel gear (12 of Figures), 
a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a first vertical axis-based cylindrical rotor (Col. 10:18-19) connected to 
wherein incoming kinetic forces from wind or water rotates the first vertical axis-based cylindrical rotor and the second vertical axis-based cylindrical rotor to rotate the first generator through the first bevel gear to generate power (Col. 12:48-52).
Ishimine does not disclose at least one second vertical axis-based multistory wind mill comprising a second generator comprising a second gear box connected to at least one second bevel gear, a plurality of second wind power conversion devices arranged in a hierarchy in opposite to the plurality of first wind power conversion devices and each of second wind power conversion devices comprises a second vertical axis-based cylindrical rotor connected to the second generator using the second bevel gears, wherein the second vertical axis-based cylindrical rotor rotates in a second direction; and
and the second generator through the second bevel gear to generate power.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a second vertical axis-based multistory wind mill identical to the first vertical axis-based multistory wind mill and a second generator of Ishimine to increase efficiency since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 28, Ishimine discloses wherein a desired number of the at least one first vertical axis-based multistory wind mills and the at least one second vertical axis-based multistory wind mill are lined up in opposite directions covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired 
Ishimine does not disclose the second generator.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a second generator of Ishimine to increase efficiency since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 33, Ishimine discloses a multistory power generation system, comprising: 
a vertical shaft (7a of Figures); 
a plurality of horizontal axis-based multistory wind mills each of which comprises: 
one or more pillars (2 of Figures), and 
a plurality of wind power conversion devices each of which comprises a horizontal axis-based cylindrical rotor (1 of Figures) and are mounted on the one or more pillars and the vertical shaft in a hierarchy using a geared freewheel (middle gears between 6 of Figures), 
wherein the geared freewheel is connected to the vertical shaft using a gear on the vertical shaft (gear located on top of 7a of Figures); and 
a generator each of which connected to the vertical shaft using a gear with forward freewheel attachment (10a of Figures) and a gear with a reverse freewheel attachment (11a of Figures) at each story of the plurality of horizontal axis-based multistory wind mills, 

wherein the rotation of the vertical shaft in turn rotates at least one of the generators at each story through the gear (10a or 11a of Figures) to generate power (Col. 12:48-52).
Ishimine does not disclose a plurality of generators.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a plurality of generators in the system of Ishimine to increase efficiency since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832